     Case: 5:17-cr-00081-JRA Doc #: 93 Filed: 03/26/21 1 of 5. PageID #: 1072




ADAMS, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                         )     CASE NO.       5:17CR81
              Plaintiff,                                 )
                                                         )
       v.                                                )
                                                         )     Judge John R. Adams
MARCUS D. FLEMING,                                       )
                                                         )     ORDER
              Defendant.                                 )
                                                         )



       Pending before the Court is Defendant Marcus Fleming’s motion for compassionate

release. Doc. 86. Upon review, the motion is DENIED.

       Within the COVID-19 backdrop, the Sixth Circuit has recently explained this Court’s

duties and obligations when considering a motion for compassionate release.

       Sections 3582(c)(1)’s and (c)(2)’s parallel language and structure compel us to
       conclude that compassionate release hearings are sentence-modification
       proceedings and that courts considering motions filed under § 3582(c)(1) must
       follow a Dillon-style test. The three-step § 3582(c)(1)(A) test is as follows. At step
       one, a court must “find[ ]” whether “extraordinary and compelling reasons warrant”
       a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i). At step two, a court must “find[
       ]” whether “such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). The
       Commission’s policy statement on compassionate release resides in U.S.S.G. §
       1B1.13. See U.S.S.G. § 1B1.13 (U.S. Sent’g Comm’n 2018). Thus, if § 1B1.13 is
       still “applicable,” courts must “follow the Commission's instructions in [§ 1B1.13]
       to determine the prisoner's eligibility for a sentence modification and the extent of
       the reduction authorized.” At step three, “§ 3582(c)[ (1)(A) ] instructs a court to
       consider any applicable § 3553(a) factors and determine whether, in its discretion,
       the reduction authorized by [steps one and two] is warranted in whole or in part
       under the particular circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)(citations and footnotes omitted).
     Case: 5:17-cr-00081-JRA Doc #: 93 Filed: 03/26/21 2 of 5. PageID #: 1073




However, “[i]n cases where incarcerated persons file motions for compassionate release, federal

judges may skip step two of the § 3582(c)(1)(A) inquiry and have full discretion to define

‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” Id. at 1111.

       Initially, the Court notes that Fleming has not satisfied his burden of demonstrating

extraordinary and compelling circumstances.          Fleming contends that his underlying health

conditions place him at a higher risk of death or serious illness should he contract COVID.

Fleming notes that he has “hypertension; obstructive sleep apnea; high cholesterol; acid reflux;

and high A1-C.” In its response, the Government notes that none of these conditions are noted

by the CDC as being elevated risk factors related to COVID. In reply, Fleming notes that “[w]hile

that may be the case, the Government’s argument ignores other relevant findings issued by the

CDC.” Fleming effectively argues that because a vast majority of those experiencing significant

effects from COVID have underlying health conditions that his combination of underlying health

conditions places him at a higher risk. Fleming may be correct that he is at a higher risk than a

comparable inmate with no underlying health conditions at all. However, such a finding does not

meet his burden of demonstrating extraordinary and compelling circumstances. With that said,

the Court will still review the 3553(a) factors as they further support denial of the pending motion.

       I.      § 3553(a) Factors

               a. Standard

       As noted above, this Court may “not modify a term of imprisonment once it has been

imposed” unless specifically authorized to do so by section 3582(c). This Court may grant

compassionate release if, after considering the factors in 18 U.S.C. § 3553(a), it determines that


                                                 2
     Case: 5:17-cr-00081-JRA Doc #: 93 Filed: 03/26/21 3 of 5. PageID #: 1074




“extraordinary and compelling reasons” warrant a reduced sentence and that “such a reduction is

consistent with applicable policy statements issued by the sentencing commission.” 18 U.S.C. §

3582(c)(1)(A)(i). For ease of reference, the § 3553 factors are as follows:

        (a) Factors to be considered in imposing a sentence.--The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes set
       forth in paragraph (2) of this subsection. The court, in determining the particular
       sentence to be imposed, shall consider—

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;

       (2) the need for the sentence imposed—

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for—

       (A) the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines—

18 U.S.C.A. § 3553.

       The Sixth Circuit has noted that “District judges maintain an obligation to provide reasons”

when resolving motions for compassionate release. Jones, 980 F.3d at 1112.

       We start by requiring a thorough factual record for our review: district courts must
       supply specific factual reasons, including but not limited to due consideration of
       the § 3553(a) factors, for its compassionate release decision. We look at the whole

                                                 3
      Case: 5:17-cr-00081-JRA Doc #: 93 Filed: 03/26/21 4 of 5. PageID #: 1075




       record in sentence-modification proceedings, including the records from the
       original sentencing, records on the modification motion, and the final
       compassionate release decision.

Id. (citations, quotations, and alterations omitted).

               b. Analysis

       Flemings’s motion focuses on several primary arguments to assert that the Court should

utilize its discretion to grant him compassionate release. Fleming first contends that he has been

a model inmate by incurring no disciplinary infractions, completing numerous educational and

vocational courses, and maintaining steady employment through the prison. Fleming also asserts

that he is not a risk to the community as his prior convictions occurred nearly a decade before his

current conviction.

       While the Court will consider Fleming’s attempts to rehabilitate himself during his term of

incarceration, Fleming has done nothing to address the Court’s original concerns that were

explained at the time of his sentencing:

       A significant sentence is also warranted to deter Fleming. As detailed above, prior
       encounters with the legal system have not deterred Fleming’s conduct. Felony
       convictions in 1989 and 1991 did not deter Fleming from carrying a firearm in 1997
       and 2000. A six-month sentence for Fleming’s first drug-related crime in 1989
       served as no deterrent as he engaged in another drug-related offense in 1990. While
       the 1990 conviction was minor, leading to only 3 days served in jail, it also had no
       deterrent effect. Fleming engaged in two more drug-related offenses in 1991 and
       received a one-year sentence. Fleming, however, still remained undeterred. In
       2000, Fleming engaged in what was then his most serious offense to date and was
       convicted of felonious assault with a firearm specification. Specifically, Fleming
       shot a victim three times in the back and legs. For this conviction, Fleming was
       sentenced to seven years in prison.




                                                   4
      Case: 5:17-cr-00081-JRA Doc #: 93 Filed: 03/26/21 5 of 5. PageID #: 1076




Doc. 80 at 7.1 At the time of his sentencing, Fleming raised the same argument raised herein

regarding his criminal history – namely that a gap between convictions warranted a finding that he

could change his ways. In addressing that argument, the Court noted: “Fleming, however,

concedes that when financial problems arose, he returned to his criminal ways and immediately

began trafficking in cocaine once again.” Doc. 80 at 7-8.

        As detailed above, a seven-year sentence imposed by the state court only served to

temporarily deter Fleming from returning to criminal conduct. He now asks this Court to reduce

his current seven-year sentence by nearly a year. For the all reasons stated above, the Court

declines to do so.

        While it is laudable that Fleming has not been a problematic inmate, his history of criminal

conduct, including both violent and drug-related offenses, compels this Court to maintain its view

that he must serve his originally imposed sentence to be deterred from future criminal conduct.

        Based upon a review of the totality of the factors listed in § 3553(a), the Court hereby

DENIES Fleming’s motion for compassionate release along with both his supplements.

        IT IS SO ORDERED.



March 24, 2021                                                 /s/John R. Adams
Date                                                          JOHN R. ADAMS
                                                              UNITED STATES DISTRICT JUDGE




1 The Court also noted during Fleming’s sentencing that this was not simply a localized drug transaction. Fleming
engaged in conduct that led to the interstate transportation of a kilogram of cocaine from Detroit, Michigan to Ohio
– yet another factor supporting the need for his current sentence to deter his future return to criminal activity.

                                                         5
